DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 2/22/2022 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.     No new  Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 103
4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Charrier et al. (US 2016/0151263). 
	Charrier et al. (US 2016/0151263) (hereinafter Charrier et al.) disclose keratin fiber compositions that include hydrogen peroxide, tetrasodium pyrophosphate at .04 % (phosphorous-based sequestrant comprising one or more phosphorus atoms) (abstract and example 2 composition B’). Ph of 2.2 (example 2).Tetrasodium pyrophosphate meets the structure of claim 5. The compositions include one or more thickening polymers which are chosen from polymers bearing a sugar unit (abstract). The polymer bearing a sugar unit include scleroglucan gum (abstract, para 0197-0214). The polymers bearing sugar units (e.g., scleroglucan gum) are present from .01-10 % by weigh (para 0265). The thickening polymer chosen from polymers bearing sugar unit(s) is present in combination B (para 0490). The oxidizing agent is hydrogen peroxide (para 0417-0419) and the oxidizing agent is present from amounts of 0.1 to 50 % by weight and better still from 1 to 15 % by weight relative to the weight of the composition (para 0420). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . 
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have obvious to one of ordinary skill in the art before the effective filing date to have selected various combinations of the various disclosed ingredients in Charrier et al. such as formulations that have hydrogen peroxide (oxidizing agent), scleroglucan gum (thickening agent) and tetrasodium pyrophosphate (phosphorus-based sequestrant with one or more phosphorus atoms) in overlapping amounts to arrive at compositions yielding no more than one would expect from such an arrangement. 


RESPONSE TO ARGUMENTS
5.	Applicants state that the aim of the present invention is to provide an oxidizing composition that remains stable even after long periods of storage. Applicants argue that the examples show that the aim is achieved with the compositions of the present invention and as recited in claim 1 which is commensurate in scope with the Examples in the specification (pages 34-39). 
	The examples involve the following: hydrogen peroxide in a content of 4.5 % to 12 %, scleroglucan gum at 1.5 % and a combination of tetrasodium pyrophosphate (0.04 %) and tetrasodium etidronate (0.06 %) or tetrasodium etidronate alone (0.06 %). Comparative Example 1 shows that an oxidizing composition comprising scleroglucan gum in a content of 1.5 % by weight has a better stability regarding its viscosity than a composition that does not include scleroglucan gum. Comparative Example 2 shows that an oxidizing composition comprising tetrasodium etidronate as phosphorus-based sequestrant in a content of 0.06 % by weight has better stability regarding its viscosity than a composition that does not comprise such sequestrant. 
	Applicants argue that Charrier is silent with respect to the stability of the oxidizing composition, in particular degradation of the thickening polymers upon storage. 
	In response, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). Charrier teaches compositions according to the invention have good working qualities on heads, and especially they are easy to use, do not run and allow uniform spreading on the hair (para 0015) and teach inclusion of the same thickening agent scleroglucan gums.
	Applicants argue that Charrier further discloses the polymers bearing sugar units are preferably chosen from guar gums, locust bean gums, xanthan gums, starches and celluloses and more preferably are chosen from modified nonionic guar gums, especially modified with C1-C6 hydroxyalkyl groups and that a prior art reference which teaches or suggests a preferred embodiment different from the claimed subject matter weights against a determination of obviousness.
	
	In response, this argument is not found persuasive because disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123).
	Applicants argue that as shown in Example 1, the stability of the composition is significantly improved in present of scleroglucan gum as compared to xanthan gum. 
	This argument is not commensurate with the claims because Example 1 demonstrates 1.5 % scleroglucan gum whereas the claims recite 0.2-5 %. The hydrogen peroxide is 4.5 % and the claims recite 2-20 % and the tetrasodium pyrophosphate, etidronic acid, tetrasodium etidronate and mixtures thereof are present from 0.01-0.5 %. The claim recites one or more phosphorous sequestrants yet the Example gives both tetrasodium etidronate and tetrasodium pyrophosphate at 0.06 and 0.04 which is a combined total of 0.1 % where the claims recite one from .01 % up to 0.5 %. 0.01 is ten times less than the combined total in the Example of 0.1 wt %. Table II just requires one of the phosphorous sequestrant which is tetrasodium etidronate however, at 0.06 % without any indication to varying this amount which is 6 times more than the lower limit claimed. 
Applicants last argue that the Examples in the specification provide evidence of unexpected results such as better viscosity stability achieved by the present invention. 
Applicants argue that In Ex parte Treacy et al., the Board reversed an obviousness rejection where the Examiner argued that unexpected results were not commensurate in scope with the claims. The invention was a synergistic insecticidal composition and a method of insect control using synergistically effective amounts of compounds. Applicants point to the fact that Applicant is not required to test every embodiment that falls within the scope of the claims. Applicants also point to the Board decision in Conjuchem. 
In response, the Examiner respectfully submits that the Examiner maintains the position with regards to the fact that the recited claims are not commensurate in scope with the showing of unexpected results. Scleroglucan gum is present in very specific amount 1.5 % of the composition without any indication of the variance of amounts and claim 1 recites ranges of amounts. However, once unexpectedness has been established, the probative value of the evidence as compared to the invention as claimed must be determined, i.e., claims must be “commensurate in scope’ with the showing. See MPEP 716.02(d). In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range or whether or not there is adequate basis for reasonably concluding that the number and variety of species included by the claims would behave in the same manner as those tested. The instant claims are not considered to be commensurate with the showing of unexpected results. Scleroglucan gum in specific amount, 1.5 %, with tetrasodium pyrophosphate in specific amount .04 % and hydrogen peroxide are disclosed in the Examples without any evidence of the variance of the amounts (ranges). The claims recite ranges and the Examples showing the unexpected results do not provide sufficient representative showing of these amounts given that very specific amounts and species of ingredients (tetrasodium pyrophosphate) were disclosed . The Examiner acknowledges Applicants argument with regards to the board cases, however each case is evaluated on its own merits. One of the board cases was synergy whereas the instant case is not dealing with synergy. 

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F .2d 731,741,218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). The Examiner acknowledges the remarks in regards to the board decisions, however it is not persuasive because the Examiner maintains that a showing of unexpected results must be reviewed to see if the results occur over the entire claimed range In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. However, in the instant case one of ordinary skill in the art would not be able to determine a trend and would not know if the results are achievable within the lower and upper endpoints of the claimed ranges without any evidence provided that the properties are achievable over the claimed ranges. Additionally, the board decisions that were cited in the remarks are not precedent. 

CONCLUSION
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CORRESPONDENCE
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/           Primary Examiner, Art Unit 1615